Order entered October 12, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00538-CV

                 IN RE: THE MATTER OF THE ESTATE OF
                   BEDA GARCIA BARNETT, DECEASED

                    On Appeal from the Probate Court No. 3
                             Dallas County, Texas
                     Trial Court Cause No. PR-19-02899-3

                                      ORDER

      On October 11, 2022, we granted appellants’ second motion for an extension

of time to file their opening brief and ordered the brief tendered by appellants filed

as of the date of the order. Before the Court is appellants’ October 11, 2022 third

motion for an extension of time to file their opening brief. Because appellants’

brief has now been filed, we DENY the motion as moot.


                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE